Citation Nr: 1452123	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of "ear drainage".

2.  Entitlement to service connection for tinnitus of the right ear.

3.  Entitlement to service connection for a vaginal infection and the residuals thereof. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant was on active duty from January 1980 to September 1985.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a July 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Waco, Texas.  Subsequent to that action, the appellant appealed to the Board for review and requested that she be given the option to provide testimony before a member of the Board.

In March 2013, the appellant provided testimony before the undersigned via a videoconference hearing.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Upon further review of the appellant's claim, it is the conclusion of the Board that the claim must be remanded to the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  The appellant will be notified by the AMC of any action deemed necessary of her.  


REMAND

The appellant has come before the VA asking that service connection be granted for an ear disability variously claimed as tinnitus of the right ear and ear drainage residuals.  She has also requested VA compensation benefits for the residuals of a chronic vaginal infection.  The appellant has testified that while she was on active duty, she experienced an ear and vaginal infection, noting that she still suffer from residuals related to these infections.  

A review of the appellant's claims file reveals that the appellant underwent an Ear, Nose, and Throat Examination in June 2012.  An addendum was added to that examination which is also dated June 2012.  In the examination report and the addendum, the examiner acknowledged that the appellant did suffer from otitis externa while she was on active duty.  He then concluded that any hearing loss in the right ear from which she was now suffering was not the result of or caused by the episode of otitis externa.  However, the examiner did not provide comments with respect to the other conditions he diagnosed the appellant as having including tinnitus and dizziness (vertigo).  

Also in conjunction with her claim for benefits, the appellant underwent an examination of her ears, she also sat for a VA Gynecological Examination.  The examination was accomplished in February 2012.  Prior to the examination, the appellant told the examiner that she was suffering from recurrent vaginitis and urinary frequency.  The examiner noted that the symptoms were not controlled.  Upon completion of the examination, the examiner did confirm the diagnosis of vaginitis.  Additional treatment was recommended.  The examiner did not provide comments as to whether the condition she was suffering from was the same disease from which she received treatment while on active duty.  He also did not indicate whether any of the appellant's current gynecological conditions were related to or caused by or the result of her military service or any incident therein.  

Upon further consideration, it is the conclusion of the Board that the medical evidence contained within the appellant's file is currently insufficient to provide a determination with respect to the appellant's appeal.  That is, the United States Court of Appeals for Veterans Claims, hereinafter the Court, indicated in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for service connection for an acquired psychiatric disorder encompassed a claim for service connection for all psychiatric disorders afflicting an appellant based on a review of the medical evidence.  As noted above, the appellant has been diagnosed as suffering from several audiological-like conditions.  In accordance with the dicta of Clemons, along with Stefl v. Nicholson, 21 Vet. App. 120 (2007), because the examiner failed to provide an opinion that adequately discussed all of the appellant's current disorders and any relationship they might have with respect to the in-service audiological disease, it is the determination of the Board that the claim must be returned and additional medical evidence be obtained prior to the issuance of a decision by the Board.

With respect to the appellant's gynecological claim, the examination that was accomplished in February 2012 failed to discuss not only the appellant's assertions concerning chronicity of symptoms but also her prior treatment for vaginitis or a vaginal infection.  In light of this deficiency, the Board believes that this issue should also be returned so that additional medical testing may occur.  To do otherwise would cause the Board to produce a decision possibly based on speculation and an incomplete record.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Stefl v. Shinseki, 21 Vet. App. 120 (2007).  

In light of the foregoing, the Board concludes that additional development of the appellant's claim must be accomplished. More specifically, the Board shall return the claim to the agency of original jurisdiction for the purpose of obtaining additional opinions as to the etiology of the asserted disorders.  This information shall ensure that the Board has a complete record on which to make a determination on the merits of the appellant's claim for benefits.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA and TRICARE/federal dependent's treatment records of the appellant for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The appeal is therefore REMANDED to the AMC for the following actions:

1.  The AMC shall take appropriate steps to contact the appellant and request that she identify all VA and non-VA health care providers, including any treatment she may receive at a Department of Defense facility or at a facility through TRICARE, other than those already associated with the claims file, that have treated her since service for her claimed conditions.  This shall specifically include updated treatment records from VA, if any.  The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant informed in writing.  The appellant may submit medical records directly to VA.

2.  Only after all of the appellant's medical records have been obtained and included in the claims folder for review, the AMC shall then schedule the appellant for a VA ENT examination and a gynecological examination by VA doctors who have not previously examined the appellant.  Each examination is being conducted so that an etiological opinion may be obtained concerning the appellant's current ear and gynecological disorders and their relationship to her military service.  Each examiner should be given a copy of this remand and he/she should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the appropriate report.  Each examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims file.

Each examiner shall question and examine the appellant, and then express an opinion as to whether the appellant now suffers from any type of ear/gynecological disorder.  If she does, the examiner should also opine as to whether any disabilities found are at least as likely as not related or secondary to the appellant's active service, any incidents therein, or to another disability.  The appropriate examiner must further specifically discuss whether the appellant's current disorder(s) began manifesting any prodromas or symptoms while she was on active duty.

Each examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the appropriate examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, each medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. In the doctor's report, the examiner must specifically discuss the appellant's contentions, her report of chronicity of symptoms since she was discharged from service, and her assertions that the current disorder began in service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the appropriate examiner concludes that the appellant's claimed disabilities are not service-related, and that the symptoms and manifestations did not begin while the appellant was on active, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the reports of examinations.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC shall conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and her accredited state representative should be provided a Supplemental Statement of the Case regarding the issues now on appeal.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



